Citation Nr: 1540152	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  10-31 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE
 
Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), evaluated as 50 percent prior to October 6, 2010, and 70 percent thereafter.
 
 
REPRESENTATION
 
Veteran represented by:  The American Legion
 
 
ATTORNEY FOR THE BOARD
 
L. Jeng, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from August 1970 to January 1972. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which continued a 50 percent disability evaluation for PTSD.  
 
In an October 2012 rating decision, the RO increased the disability evaluation for PTSD to 70 percent disabling effective October 6, 2010.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total disability evaluation based on individual unemployability due to service-connected disabilities is part and parcel of an increased rating claim when such claim is raised by the record.  In this case, individual unemployability benefits due to service connected disorders were granted in the October 2012 rating decision, effective October 6, 2010.  The Veteran has not disagreed with that effective date, and therefore the claim is not before the Board.  
 
The Veteran initially requested a Board hearing, however, in May 2015  the Veteran's representative withdrew the hearing request.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  See 38 C.F.R. §§ 20.702(e) and 20.704(e) (2015).
 
This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.
 


FINDING OF FACT
 
Throughput the entire course on appeal, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas. 
 
 
CONCLUSIONS OF LAW
 
1.  Prior to October 6, 2010, the criteria for a 70 percent evaluation, but not higher, for PTSD were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2015).
 
2.  Beginning October 6, 2010, the criteria for an evaluation in excess of  70 for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Duties to Notify and Assist
 
In correspondence dated in July 2009, prior to the August 2009 rating decision, the RO satisfied VA's duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  He was also informed that in order to establish a higher rating for PTSD, the evidence would need to show that his disability had increased in severity.  He was informed of the type of evidence that could be submitted to support his increased rating claim.  The letter notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
 
VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  All identified and available treatment records have been secured.  As the Board will discuss in detail in the analysis below, the Veteran was provided with multiple VA examinations during the appeal period.  A review of the VA examination reports reflects that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate PTSD. 

Additionally, the Veteran has neither stated nor is there evidence indicating that there has been a material change in the severity of his PTSD since he was last examined in May 2011.  See 38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015).
 
Additionally, the Veteran has declined to present testimony before a Veterans Law Judge.  Therefore, the duties to notify and assist have been met. 
 
PTSD
 
The Veteran essentially contends that his PTSD was more disabling than contemplated by the current 50 percent evaluation prior to October 6, 2010, and 70 percent evaluation thereafter.  The RO assigned the effective date for the increased evaluation based on the receipt of claim of entitlement to a total disability evaluation based on individual unemployability. 
 
Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7.
 
While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  In this case, the RO has staged the Veteran's ratings by assigning an initial 50 percent evaluation prior to October 6, 2010, and 70 percent thereafter. 
 
The Veteran's disability has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Diagnostic Code 9411 is deemed by the Board to be the most appropriate diagnostic code primarily because it pertains specifically to PTSD.  In any event, with the exception of eating disorders, all mental disorders including anxiety disorder are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Additionally, the Veteran has not requested that another diagnostic code should be used. 
 
When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment. See 38 C.F.R. § 4.126 (2015).  Age may not be considered as a factor in evaluating a service-connected disability.  38 C.F.R. § 4.19 (2015).
 
The pertinent provisions of 38 C.F.R. § 4.130 relating to rating psychiatric disabilities read as follows: 
 
A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).
 
A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.
 
A 100 percent evaluation is warranted where there is evidence of total occupational and social impairment due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.
 
The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.   The list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.
 
Furthermore, the 70 percent rating "requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  
 
Global assessment of functioning scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV p. 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a global assessment of functioning score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126 (2015); VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).
 
In addition to PTSD, for which service connection has been established, the record shows an additional diagnosis of depression, which is not currently service-connected.  The Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability, in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Some of the medical evidence in the instant case does differentiate between the symptomatology associated with the Veteran's PTSD and that resulting from his nonservice-connected depression.  Where a mental health professional has attempted to distinguish between said symptomatology, the Board will so note.  In all other cases, and for the purposes of this decision, the Board will attribute all of the Veteran's psychiatric symptoms to his service-connected PTSD. 
 
A May 2009 VA treatment record showed that the Veteran's chief complaint was being out of control, and not being good with people.  He reported  increased PTSD and major depressive disorder symptoms since his retirement and the increased tension in his marriage.  He was married to his wife for 12 years, but had been separated previously three times for a total of  three years.  He also reported that homeless people who lived below his property were stealing from him, and he begun confronting them with his firearms as he felt that his perimeter had been breached.  He acknowledged thoughts of harming them, but had no plan or intention of following through on these plans.  The Veteran indicated that he could not sleep from 1:30 am until 4:00 am and that he looked out the window.  He admitted drinking too much.  His symptoms included sleep disturbance, nightmares, intrusive thoughts, hopelessness, crying spells, hypervigilance, startle response, avoidance, depressed mood, anxiety attacks, emotional numbness, low energy level, low motivation, anhedonia, suicidal ideation in the past (put a gun to his head), and angry thoughts about harming homeless people who were stealing from him but never acted on them.  He had no current plan or intention of harming anyone.  His leisure/recreation activities included riding his motorcycle and working in his shop.  His support system was his kids and mother. 
 
On mental status evaluation, the Veteran was observed to be have a tense and tearful demeanor, depressed mood, and restricted affect.  The clinician noted that while the Veteran had previous suicidal ideation, he had no current suicidal or homicidal ideation.  Additionally, he had no psychotic symptoms.  As to cognitive deficits and memory impairment, he had poor concentration and attention.  His judgment and insight were good.  His diagnoses were chronic severe PTSD with severe recurrent major depressive disorder.  A global assessment of functioning score of 45 was assigned.  
 
In June 2009, the Veteran reported nightmares, withdrawal, flashbacks, anxiety, trouble with sleep, and being paranoid and worried about homeless people prowling around his neighborhood.  While he had quit drinking a few years back, he reported that he had started drinking again to self-medicate himself because of his sleep problems, nightmares, anxiety, depression, and flashbacks.  The clinician noted that he was married for a second time, but  did not have a good relationship with his wife,  and they were at the point of breaking up. 
 
Mental status evaluation revealed that the appellant was cooperative and pleasant.  He demonstrated spontaneous speech, normal tone of voice, logical thought process, and his thought content was directed toward his religion which he found helped him to be more peaceful (but he still had anxiety and sleep problems).  His mood was anxious, and affect was appropriate.  He denied suicidal/homicidal/assaultive ideation/intent/plan, and hallucination.  He had no cognitive deficits or memory impairment, and his judgment and insight were good.  
 
Another record in June 2009 showed that the Veteran was alert and attentive.  No suicidal or homicidal ideation, or psychotic symptoms were observed or reported.  A diagnosis of PTSD was given.  

In July 2009, the Veteran was observed to be neat and tidy with a cooperative demeanor.  His speech was spontaneous with a normal tone of voice, his thought process was logical and goal oriented, his thought content was manifested by  ambivalence in the PTSD group, his mood was euthymic, and his affect was appropriate.  He denied suicidal/homicidal/assaultive ideation/intent/plan.  No psychotic symptoms or cognitive deficits/memory impairment were noted.  His judgment and insight were fair.  A diagnosis of PTSD was noted.  
 
An August 2009 VA treatment record noted that the Veteran did not have suicidal or homicidal ideation, or psychotic symptoms.  A diagnosis of PTSD was noted.
 
Another treatment record in August 2009 noted that in the past two weeks the Veteran had no suicidal thoughts, very little sleep, nightmares three to four times a week of an explosion or a gunshot, and total sleep estimated as four hours on a good night.  He reported eating erratically, and his mood was agitated and more depressed than anxious.  He endorsed hopelessness, was tired most of the time, and worried about most things in his life.  Additionally, the Veteran had anxiety attacks lasting as long as 30 minutes manifested by racing heart, shortness of breath, and shakiness without phobias.  This was accompanied by mild obsessive compulsive trait demonstrated by a desire to be very neat and keep his house a certain way, but he reported that his wife was careless and his house was a mess.  He had no violent thoughts.  He reported having problems with his wife and his boss.  He had no legal problems and had been retired after 31 years with an electrical utility.  

As to marital and family relationships, the Veteran reportedly fought with his wife and they did not talk to each other.  As to social relationships, he belonged to several groups, and reported having one friend in the group who was a veteran.  His activities and leisure pursuits included riding his motorcycle, mowing his lawn, and having a shop but he had not made anything.  He lacked interests, and had a problem with drinking but not with drugs.  He reported a history of violence/assaultiveness, he got into a fight in a supermarket parking lot in January 2009 when he defended himself when he was attacked.  He reported multiple road rage incidents.  He had a history of suicide attempts; he put a gun to his head April or May 2009.  The clinician concluded that the Veteran met the full criteria for PTSD with underlying depression co-morbid with the PTSD.  He was on the verge of tears or actually cried several times during the interview in response to traumatic thoughts, as well as his feelings of hopelessness.  He continued to be very fearful of his environment and engaged in many safety behaviors congruent with PTSD.  He was unable to have a loving relationship with his current wife as they were living parallel lives and hardly talking.  The Veteran was isolated from groups or others. 
 
Mental status evaluation revealed that the appellant was oriented to person, place, and time.  He was able to maintain minimal personal hygiene and other activities of daily living.  He used good eye contact, and was cooperative.  He was often tearful or outright crying in response to thoughts of trauma.  He demonstrated no inappropriate behavior, and a normal rate and flow of speech without irrelevant, illogical, or obscure speech patterns.  He had no impairment of thought process or communication; delusions or hallucinations; obsessive or ritualistic behavior; suicidal ideation, plan or intent; homicidal ideation, plan, or intent; or memory loss or impairment.  He reported having panic attacks lasting 20 minutes or more that were sometimes manifested by probable super ventricular tachycardia; depression, depressed mood, or anxiety; impaired impulse control (road rage or when he was threatened which he found too difficult to control); and very severe sleep impairment.  Additionally, he had the following disorders that interfered with activities: mood disorder, substance use disorders, and anxiety disorders.  Chronic and severe PTSD, alcohol dependence in partial remission, and depression were noted.  It was further noted that the Veteran had to retire or else he would have been fired for his conflicts with authority.
 
In September 2009, the Veteran reported having nightmares up to three times a week, marital problems, and recently having a blow-up with his son.  On mental status evaluation, the Veteran was alert and oriented, his thought process was logical, without suicidal or homicidal ideation, his eye contact and relatedness were good, and speech was of normal rate and rhythm.  He was well-groomed with a calm and cooperative demeanor, his mood was depressed, and his affect was  tearful at times.  He had no suicidal/homicidal/assaultive ideation/intent/plan.  He had no psychotic symptoms, cognitive deficits, or memory impairment.  His judgment and insight were fair.  The clinician noted that the Veteran had significant situational stress, and that he was still irritable.  The appellant's sleep was judged to be fair (4 hours) with nightmares.  The appellant stated that he drank too much wine.  He was conflicted about his current  marriage, wanted to get a divorce, but had problems going about it indicating that it was an emotionally abusive relationship.
 
An October 2009 record from the Veteran's treating clinician noted that the appellant endorsed the following PTSD symptoms: intrusive thoughts, nightmares of combat events, severe distress when exposed to stimuli associated with memories of combat events, avoidance of thoughts and activities associated with traumatic events, diminished interest in activities he previously enjoyed, feelings of detachment from others, restricted range of affect, difficulty with sleep (both falling and staying asleep), and difficulty with concentration and memory, and hypervigilance.  He also reported having a low tolerance to stress and difficulty with trust and generalized anxiety.  The clinician noted that during the last two sessions, the Veteran reported two separate incidents in which he became extremely angry.  One resulted in a "road rage" event in which he chased the other person at a high speed for a distance, and the other involved him beating another person who he felt was posing a threat to him and his home.  
 
A diagnosis of PTSD was noted.  The clinician noted that the Veteran's symptoms were in the severe to extreme degree, and his symptoms had significantly impacted his social life and marriage.  The appellant reported having very few friends and his only social activities were veterans' events.  It was further noted that the Veteran's PTSD symptoms appeared to be contributing to secondary symptoms of depression.  Additionally, he suffered from chronic memory and concentration problems which were becoming increasingly more problematic for him.
 
In October 2009, a VA clinician noted that the Veteran had not been flying off the handle lately.  He was drinking alcohol.  He reported decreased road rage, but he still reported marital problems as he not been speaking with his wife at all as they communicated via short notes and she slept on the couch.  He was sleeping okay, taking medications, not exercising, not reading, and not doing much socializing.  He wanted to go to church but had not started to yet.  On mental status evaluation he was alert and oriented.  His thought process was logical, he had no suicidal or homicidal ideation, and eye contact and relatedness were good.  He was neatly groomed with a calm and cooperative demeanor.  He was mildly depressed, his affect was mood congruent, and he no suicidal/homicidal/assaultive ideation/intent/plan.  The Veteran had no psychotic symptoms, or cognitive deficits/memory impairment.  His judgment and insight were fair to poor.  He had not made any changes in his lifestyle or habits since the last meeting but began antidepressant and nightmare medications.  He reported some reduction in troublesome symptoms but was still greatly bothered by his dysfunctional marriage and had not been able to speak with his wife about their issues.  They lived separate lives, he was drinking moderately on a daily basis, and he was not working on negative lifestyle issues. 
 
In a December 2009 letter, the Veteran's friend, R.G., indicated that the appellant was "very close to the edge." R.G. noted that the Veteran was deeply disturbed with regard to his combat experiences, and that recent events have worsened his condition.  He reported that the appellant conducted night perimeter patrols at his home at all hours of the night which disrupted his social and family life.  Additionally, he had personal verbal and physical confrontations, intolerance for others, nightmares, night sweats, increasing anxiety attack, and depression.   
 
A January 2010 VA treatment record noted that the Veteran posed low risk for self-harm.  A diagnosis of PTSD and global assessment of functioning score of 45 was noted.  
 
In March 2010, the Veteran endorsed lack of interest, decreased motivation, feelings of guilt, problems with concentrating, and some psychomotor agitation and isolation.  He denied suicidal thoughts.  He did have sleep problems spending two to three hours at night awake tossing and turning and then finally returned back to bed.  He noticed periods of increased thinking and restlessness.  The appellant denied doing perimeter searches of his property at night and found the trauma group to be helpful.  He continued to endorse active PTSD symptoms, including hypervigilance, irritability, and avoidance.  The Veteran reportedly cut back his alcohol intake which helped him with stress and his memories.  He denied any nicotine or other drug use.  His activities included riding his motorcycle and visiting friends.  The Veteran continued to have problems in his marriage despite counseling.  He denied previous suicide attempts.  

On evaluation, he was alert and orientated to time, place, and person; and had fair hygiene  He maintained appropriate eye contact, his speech was fluent without signs of pressure, his demeanor was cooperative and polite, his mood was euthymic, his affect was congruent with PTSD.  He was somewhat guarded; however, he was brighter at the end of the interview.  He denied suicidal and homicidal ideation, and auditory or visual hallucination.  He denied any symptoms of psychosis.  His cognition and memory appeared to be within normal limits, his thought process was organized, his thought content focused on medication and wellness, and his insight and judgment were fair.  The assessment was PTSD with continued symptoms manifested by dysthymia, anxiety, irritability, and alcohol abuse; and rule out recurrent major depressive disorder recurrent.  A global assessment of functioning score of 50 was assigned.  
 
A May 2010 VA treatment record noted that the Veteran was making some significant improvements managing his symptoms more appropriately through his group therapy.  He was less angry and irritable, no longer experienced road rage, had decreased hypervigilance, and was less avoidant to previous stimulus.  The Veteran reported his mood was pretty good, noticed some periods of decreased motivation, lack of interest, and feelings of guilt.  He indicated his sleep was fair with less frequent awakenings and less intrusive nightmares, he continued to report marital conflict, and seemed ambivalent about the direction of the course of the relationship.  He continued to try to remain active, and made increasing attempts to be more outgoing and was making plans to travel.  The clinician observed that the Veteran was alert and oriented to time, place, and person with appropriate hygiene.  He maintained appropriate eye contact, his speech was fluent, and he was cooperative and polite.  His mood was "pretty good," affect was brighter but congruent with PTSD.  He denied suicidal or homicidal ideation, as well as auditory and visual hallucinations.  His cognition and memory appeared to be within normal limits, his thought process was organized, his thought content focused on medication and wellness, and his insight and judgment were fair.  The clinician noted that the Veteran had PTSD with less irritability and anxiety with occasional periods of dysthymia and limited medication compliance.
 
An August 2010 VA treatment record noted that the Veteran continued to endorse some problems managing his alcohol to calm him down and help him sleep.  He continued to have active PTSD symptoms, such as reminders, guilt, hypervigilance, and avoidance, but found himself being less angry and irritable.  He continued to endorse periods of depression and low mood as well as increasing anxiety, and found himself worried about his stressors.  He continued to report marital problems and was reluctant to address them stating that his spouse had difficulty communicating with him and difficulty being assertive. 

Mental status examination revealed that the Veteran was alert and orientated to time place, and person.  He was casually dressed, had fair hygiene, maintained appropriate eye contact, and had fluent speech.  His demeanor was cooperative and polite, he was easy to engage, his mood was okay, and his affect was congruent with PTSD.  He denied suicidal and homicidal ideation, and auditory and visual hallucination.  Cognition and memory appeared within normal limits, thought process was linear and organized, thought content focused on the above, and insight and judgment appeared to be fair.  The clinician noted that the Veteran had PTSD and presented with relatively stable mood, but continued to have periods of dysthymia, anxiety, and sleep disturbance with limited medication compliance.
 
In a November 2010 letter, a social worker indicated that the Veteran had participated in the PTSD program since May 2009, completed the Educational Series, then moved onto a weekly trauma focused psychotherapy group which ended in August 2010.  During weekly group therapy, the Veteran was able to somewhat reduce his symptoms but since moving to monthly group sessions, his symptoms had increased to the level that they were before he started therapy.  He reported increased re-experiencing symptoms, including nightmares; hyperarousal symptoms, including irritability and hypervigilance; and avoidance which was expressed in isolating from others, including friends and family.  He continued to use skills that he developed during the weekly treatment, but had difficulty managing the increasing symptoms effectively.  It was noted that the Veteran's PTSD was severe and chronic in nature, and he also suffered from chronic depression, secondary to PTSD.  A global assessment of functioning score of no higher than 45 was assigned. 
 
A December 2010 VA treatment record noted that the appellant started drinking again and drinking more to self-medicate himself as he was not sleeping well.  He reported anxiety, depression, and more nightmares and flashbacks.  He was married for a second time, but did not have a good relationship with the wife, and was at the point of breaking up.  On evaluation, the clinician observed that the Veteran had a polite and cooperative demeanor.  His speech was of normal rate and volume, and his mood and affect was euthymic and appropriate.  He denied any suicidal or homicidal ideation.  His thought process was logical and organized,  he had no hallucinations or delusions, he was well oriented in all three spheres, his memory was intact, and judgment and insight were good.  The clinician concluded that the Veteran had problems with his mood swings, irritability, explosions, and depression but refused to take mirtazapine or any psychotropic medication.  PTSD was assessed.  
 
In a December 2010 letter, the Veteran's son stated that the appellant had a low tolerance threshold, and could become quite irrational and aggressive.  He cited to incidents in which the Veteran terrorized a group of homeless people near his home.  He also noted that the Veteran would engage in physical fights with strangers in public places and be generally aggressive.  Additionally, the Veteran did not sleep well and rarely left his house, and avoided his wife and family.  
 
The January 2011 VA examination report noted that the Veteran had not been  hospitalized since his last rating but had outpatient treatment.  He has been seen in counseling for nightmares, rituals and road rage; and was treated with medication.  The following were noted with regard to the frequency, severity, and duration of his symptoms: severe daily hypervigilance; severe daily road rage; moderate daily rituals; and moderate weekly  panic.  Additionally, he had daily moderate to severe racing thoughts, tearfulness, and trouble falling and staying asleep.  The examiner noted that the Veteran was retired, that he married for the second time in 1997, and was still married.  He got along fair with his two children, related very poorly to his wife, and his family relationships were fair.  His social relationships were fair to poor.  With regard to activities and leisure pursuits, he rode motorcycles and avoided others.  He had anhedonia, lacked drive, and felt helpless/hopeless.  The Veteran denied substance use, and a history of assaultiveness and suicide attempts.  He had passive ideation but did not report a history of suicide.  The examiner found that overall, the Veteran's psychosocial functioning was poor, he was socially avoidant with lack of leisure, he had rituals to ease his anxiety, and he had anhedonia and rage problems.
 
On mental status evaluation, the examiner found that no impairment of the Veteran's thought process.  He had no delusions or hallucinations.  It was observed that his interpersonal behaviors and eye contact were mildly stressed.  He did not make good eye contact consistently and was hypervigilant.  He had passive suicidal ideation but no plan. There was no impairment as to his ability to maintain minimal hygiene and/or other activities of daily living.  He was fully oriented to person, place, name, date, age, and purpose.  As to memory, the Veteran had no difficulties with attention and concentration; no impairment to memory for immediate, recent, or remote memories; and he could perform serial 3s and repeat 3 words after 5 minutes.  The examiner observed that the appellant participated in ritual scanning behavior.  He was highly organized and tended to organize items on the desk.  This was not done to draw attention to it, but was quietly passive.  His speech was relevant, logical, clear, and constant.  Although no outright panic attacks were present, hypervigilance was noted.  There were no overt impulse problems but there was underlying stress, and obvious good faith attempt on the part of the Veteran to control his emotions.  The Veteran reported trouble falling and staying asleep with nightmares.  There were no other disorders/symptoms, substance use disorders, or personality disorders.   The Veteran has sleep disturbance, poor social relationships, ritual behavior,  depression, rage, and lack of leisure with anhedonia.  He was also hyperemotional.  
 
His specific PTSD symptoms were hypervigilance, rage, depression, lack of leisure, anhedonia, disillusionment, demoralization, poor relationships, nightmares, and trouble falling and staying asleep.  These symptoms occurred daily to weekly and were severe.  An assessment of chronic severe PTSD was noted, and a global assessment of functioning score of 50 was assigned.  The  Veteran was fully competent to manage financial affairs in his best interest.  The examiner opined that since the last examination there had been a deterioration in social relationships, sleep, and emotional control.  Additionally, the examiner reiterated the presence of hypervigilance with anhedonia,  lack of leisure, vegetative depression with anxiety, ritual behaviors interfering with social interactions, nightmares with difficulty falling and staying asleep which interfered with mood and caused fatigue, and social avoidance, all due to PTSD.  
 
The examiner found that PTSD signs and symptoms resulted in deficiencies in most of the following areas: work, school, family relations, judgment, thinking, and mood.  The Veteran had poor social relationships, lack of leisure, and poor sleep.  He was socially avoidant, had ritualistic behaviors to help control his feelings, and had rage and depression which caused problems in his social life.  He was hypervigilant which interfered with his ability to go out into the world and participate meaningfully with others.
 
The January 2011 examination report noted that the Veteran would have the following problems in a standard work setting: moderate impairment understanding and following complex instructions; a severe impairment dealing appropriately with peers, supervisors and the public; severe impairment maintaining an 8 hour day and a 40 hour workweek; severe impairment maintaining emotional stability on the job; moderate impairment integrating tasks, taking initiative, and following through on tasks; severe impairment not being a danger in a work setting; and moderate impairment attending to tasks and perform them in a timely fashion with good persistence and pace.  The examiner noted that the Veteran had severe chronic PTSD, which interfered with emotional control.  He had severe difficulties with rage, emotional liability, and a need to micromanage his environment, symptoms which border on obsessive compulsivity.  He could be a danger due to his emotional impulsivity, would not be able to relate to others properly, and could be a danger in a work setting due to rage and poor anger control.  The examiner further found that the Veteran's attention and concentration on tasks in a work setting would be poor due to his hypervigilance, and he could not perform in a timely fashion because of his disturbance of focus of attention and preoccupation with organization in his environment.
 
In April 2011, the Veteran reported that he still rode his motorcycle and drove a  truck.  He continued to complain about his wife but had learned to ignore and deal with her.  Sleep had been good, and his PTSD symptoms relapsed whenever there were triggers.  He still drank and did not have any intention to stop.  The clinician observed that the Veteran had a polite and cooperative demeanor, his speech was of normal rate and volume, and his mood and affect were euthymic and appropriate.  He denied any suicidal or homicidal ideation.  His thought process was logical and organized, and he had no hallucination or delusion.  He was well oriented to time, place, and person; and his memory was intact.  Judgment and insight were good, and his medication compliance was poor.  The clinician noted that the Veteran had ongoing problems with his mood swings, irritability, explosions, and depression.  A diagnosis of PTSD was noted. 
 
Later in April 2011, the Veteran felt that he was out of control, that his marriage was breaking up, that he was not good with people, and that homeless people were stealing from him.  He reported increased PTSD and major depressive disorder symptoms since his retirement and increased tension in his marriage.  It was noted that he had been married to his wife for 12 years but that they had separated three times previously for a total of three years.  He also reported that he had begun confronting homeless people living below him with firearms.  While he had thoughts of harming them, he had no plan or intention to follow through.  His PTSD symptoms were sleep disturbance, nightmares, intrusive thoughts, hopelessness, crying spells, hypervigilance, startle response, avoidance, depressed mood, anxiety attacks, emotional numbing, low energy level, low motivation, anhedonia, suicidal ideation in the past (putting a gun to his head), and angry thoughts about harming the homeless people stealing from him but never acted on them.  He had no current plan or intention of harming anyone.  The Veteran also endorsed depression, seclusiveness, mood swings, anxiety, flashbacks, and nightmares.  Diagnoses of PTSD and alcohol dependence were given, and a global assessment of functioning score of 50 was assigned.  
 
A May 2011 VA treatment record noted that the Veteran was alert and oriented to time, place, and person.  He was well-groomed.  As to his memory, he remembered and recalled two out of three objects.  As to judgment, he understood to get out of the building if it was burning.  
 
In August 2011, the Veteran reported that his symptoms came and went, and were precipitated by triggers.  He enjoyed motorcycling which helped him relax, and he had friends.  He had issues with his wife but was able to ignore her.  On mental status examination he was observed to have a polite and cooperative demeanor, a normal rate and volume of speech, and an appropriate and euthymic mood/affect.  He denied any suicidal/homicidal/assaultive ideation/intent/plan.  His thought process was logical and organized.  He denied hallucinations or delusions.  He was well oriented to person, time, and place; and his memory was intact.  Also, the Veteran's judgment and insight were good, and medication compliance was poor.  The clinician noted that the Veteran had on-going problems with his mood swings, irritability, explosions, and depression with martial problems being a big contributor to his depression.  A diagnosis of PTSD was given.      
 
In December 2011, the Veteran reported that his sleep, nightmares, and flashbacks had improved, and he was still motorcycling.  He was polite and cooperative, with a normal rate and volume to his speech.  His mood and affect were euthymic and appropriate.  He denied any suicidal/homicidal/assaultive ideation/intent/plan.  His thought process was logical and organized, without hallucinations or delusions.  He was well oriented to person, time, and place; and his memory was intact.  His judgment and insight were good.  A diagnosis of PTSD was given.      
 
In April 2012, the Veteran reported that his nightmares had decreased to once per month but he still had sensitivity and jumpiness to loud noises and being startled by his phone.  The Veteran's hygiene and grooming were adequate.  His demeanor was pleasant and cooperative, and his speech was of normal rate, volume, and rhythm without pressure.  His mood was euthymic.  He denied any suicidal/homicidal/assaultive ideation/intent/plan.  His thought process was coherent, and he denied any psychotic symptoms or thought content.  His cognition and memory were grossly intact, and he was able to track the conversation well.  Also, judgment, insight, and medication compliance were good.  A diagnosis of PTSD was given.      
 
In June 2012, the Veteran reported feeling down related to dating and his divorce.  He indicated that he had cut down on his drinking by removing all alcohol from his house.  He reported having fleeting thoughts of shooting himself once a week, but he denied dwelling on such thoughts and he had no suicidal intent, plan, or preparations.  He reported having strong reasons for living including his children and his faith. While the clinician recommended that he removed his guns from his home, he refused do so and also refused gun locks. He also refused the suicide safety plan as he stated he did not need it and denied any current PTSD issues.  It was noted that he was not taking his medication.   
 
On mental status evaluation, his hygiene and grooming were noted to be adequate and he was in no distress.  His demeanor was pleasant and his speech was normal rate, volume, and rhythm without pressure.  The Veteran demonstrated mild depression and he was able to use humor and joke at times.  He denied any suicidal/homicidal/assaultive ideation/intent/plan.  His thought process was coherent and he denied any psychotic symptoms or thought content.  His cognition and memory were grossly intact, judgment was improving, and insight was fair.  A diagnosis of PTSD was given.      
 
Based on the evidence, the Board finds that the Veteran's disability is more appropriately evaluated as 70 percent disabling for the entire period on appeal.  While suicidal ideation has not been constant, he has presented with such on a reasonably regular basis through the course of the appeal.  He has had impaired impulse control as demonstrated by his physical altercations with strangers.  While he seemed to maintain a relationship with his son, he was unable to maintain relationships with his wife or bosses.  Additionally, he had few friends.  His depression was near-continuous and affected his ability to function as he was isolated and did not leave his home.  While the Veteran does not meet all of the diagnostic criteria set forth for a 70 percent disability evaluation, the Board notes that his symptoms are of sufficient of the kind contemplated by the 70 percent requirements under the doctrine of reasonable doubt.  Vazquez-Claudio, 713 F.3d at 118.  
 
Indeed, his global assessment of functioning scores of 45 and 50 are congruent with a 70 percent evaluation.  A global assessment of functioning score of 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (2015) (incorporating by reference the VA's adoption of the DSM-IV for rating purposes).  Therefore, a 70 percent evaluation is warranted.  
 
The Board, however, finds that a rating in excess of 70 percent is not warranted as at no point during the appeal has the Veteran demonstrated total occupational and social impairment.  His symptoms never approached the frequency, severity, and duration consistent with a finding of total impairment.  For example, the Veteran remained fully oriented throughout the time period; he did not exhibit any inappropriate behavior; his thought processes, communication, and memory have not been impaired; and he did not have delusions or hallucination.  Therefore, a total rating is not warranted.  Rather, an increase to 70 percent and no higher most appropriately reflects his disability picture.  
 
While the disability has ebbed and flowed throughout the appeal period, it did not at any point warrant a rating higher than 70 percent.  Hence, staged ratings are not appropriate.
 
Other Considerations
 
In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b) (1).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-scheduler basis.  See 38 C.F.R. § 3.321(b) (1) (2015).
 
The threshold factor for extrascheduler consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned scheduler evaluation is therefore adequate, and no extrascheduler referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the scheduler evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extrascheduler regulation (38 C.F.R. § 3.321(b) (1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).
 
The evidence in this case preponderates against finding an exceptional disability picture such that the available scheduler evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  With regard to PTSD, the Veteran's sleep impairment, mood swings, irritability, anxiety attacks, nightmares, intrusive thoughts, avoidance, emotional numbness, low motivation, hypervigilance, depressed mood, impaired control, and inability to establish and maintain effective relationships are contemplated in the rating criteria.  Thus, the criteria practicably represent the average impairment in earning capacity resulting from the Veteran's disabilities.  See 38 C.F.R. § 4.1 (2015).  
 
Finally,  under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extrascheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  Indeed, the Veteran and his representative have not identified symptomatology that is not attributable to an individual service-connected disability and that is not contemplated under the rating criteria for that condition.  Accordingly, this is not an exceptional circumstance in which extrascheduler consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  
 
Based on the foregoing, the Board finds that the requirements for an extrascheduler evaluation for the Veteran's PTSD under the provisions of 38 C.F.R. § 3.321(b) (1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).
 
 
ORDER
 
Prior to October 6, 2010, entitlement to an evaluation of 70 percent, but not higher, for PTSD is allowed, subject to the regulations governing the award of monetary benefits.
 
Entitlement to an evaluation in excess of 70 percent is denied at any time since October 6, 2010.   
 
 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


